Citation Nr: 1737953	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO. 02-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left hip disorder, diagnosed as osteoarthritis of the left hip, to include as secondary to a service-connected disability or disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In September 2003, the Board remanded the claim to the RO for development of additional evidence. In a March 2007 decision, the Board denied the claim. The Veteran appealed the March 2007 decision to the United States Court of Appeals for Veterans Claims (Court). In May 2008, the Veteran and the Secretary of VA (parties) filed a Joint Motion for Remand (JMR) and remanded the claim back to the Board, which was granted by the Court. The parties noted that VA had not fulfilled its duty to assist.  

In November 2009 and February 2016, the Board remanded the claim for further development. In July 2016, the Board denied the claim. In March 2017, the parties filed a JMR and remanded the claim back to the Board, which was granted by the Court. The parties found that the Board erred by relying on the March 23, 2016 VA examination, which addressed only whether the Veteran's left hip disability was related to his service-connected left knee disability and not whether it was related to his other service-connected knee and ankle disabilities, as alleged by the Veteran. The parties agreed that a remand was warranted for the Board to obtain an opinion as to whether the Veteran's left hip disability is related to his other service-connected disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Board previously remanded the Veteran's claim in February 2016 for a VA medical examination and opinion on the Veteran's claimed condition and to associate any missing medical records with the claim's file. The Veteran was afforded a VA examination in March 2016. The VA examiner opined that the Veteran's left hip condition is caused by normal physiologic aging and not caused by or aggravated by his service-connected left knee disability or his time in-service. Opinions as to whether the Veteran's left hip condition was caused by or aggravated by other service-connected disabilities to include, right knee arthroplasty and degenerative arthritis of the left and right ankles, were not provided.

As discussed above, in a March 2017 JMR, the parties agreed that a remand was warranted for the Board to obtain opinions as to whether the Veteran's left hip disability is related to his other service-connected disabilities. Opinions have not been obtained, thus a remand is in order for addendum VA medical opinions. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who provided the March 2016 VA medical opinions, or to a qualified medical professional if the examiner is unavailable, to provide addendum opinions. If the examiner finds that an examination is necessary, then schedule an examination. If an examination is scheduled, any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The rationale for all opinions expressed must be provided. Based on examination results (if applicable) and a review of the record the examiner should identify any left hip disabilities present.

The examiner is to review the entire record, examine the Veteran, if determined necessary.  The examiner is informed that the Veteran is service connected for right knee arthroplasty, left knee arthroplasty, right shoulder impingement syndrome with arthritis, degenerative arthritis of the right ankle, and degenerative arthritis of the left ankle. 

The examiner is asked to answer the following questions: 

a. Whether any diagnosed left hip disorder is at least as likely as not (50 percent or greater likelihood) proximately due to or, alternatively, aggravated (permanently worsened) by the service-connected right knee arthroplasty?

b. Whether any diagnosed left hip disorder is at least as likely as not (50 percent or greater likelihood) proximately due to or, alternatively, aggravated (permanently worsened) by the service-connected degenerative arthritis of the right ankle?

c. Whether any diagnosed left hip disorder is at least as likely as not (50 percent or greater likelihood) proximately due to or, alternatively, aggravated (permanently worsened) by the service-connected degenerative arthritis of the left ankle?

d. Whether any diagnosed left hip disorder is at least as likely as not (50 percent or greater likelihood) proximately due to or, alternatively, aggravated (permanently worsened) by the service-connected right shoulder impingement syndrome with glenohumeral and acromioclavicular joint osteoarthritis?

e. Whether any diagnosed left hip disorder is at least as likely as not (50 percent or greater likelihood) proximately due to or, alternatively, aggravated (permanently worsened) by a combination of the Veteran's service-connected disabilities?
A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the above is complete, readjudicate the Veteran's claims. If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

